DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Coplen et al. (US Patent Application Publication 2014/0380193), referred to as Coplen herein.
Carleton et al. (US Patent Number 6,662,210), referred to as Carleton herein.
Yu et al. (US Patent Application Publication 2018/0314882), referred to as Yu herein.
Takaike (US Patent Number 6,002,862), referred to as Takaike herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.



	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coplen.

Regarding claim 1, Coplen discloses a method to facilitate online collaboration, the method comprising (Coplen, Abstract – collaborative whiteboard interface):
granting access to a collaboration space to multiple client devices, each associated with a corresponding one of multiple users, the multiple users including a first user and a second user (Coplen, ¶0045-¶0049 – authentication for multiple users to access the whiteboard);
receiving input from the first user to create a first set of graphical objects in the collaboration space; receiving input from the second user to create a second set of graphical objects in the collaboration space (Coplen, Fig. 1 with ¶0017-¶0022, ¶0042, ¶0052 – interactions include drawing an object on the whiteboard. Fig. 4, ¶0033-¶0035 – multiple remote users are providing interactions to the whiteboard which are viewed by all users);
and applying different visual attributes to graphical objects authored by different users to visually identify an author or creator of each graphical object such that all graphical objects of the first set of graphical objects have a first visual attribute and all graphical objects of the second set of graphical objects have a second visual attribute that is different than the first visual attribute (Coplen, ¶0023, ¶0035 – each user’s interactions are shown in a different color and/or pattern corresponding to the user. See also Fig. 5 with ¶0037-¶0038).

Regarding claim 2, Coplen discloses the elements of claim 1 above, and further discloses displaying a legend in the collaboration space, the legend identifying the first visual attribute as a visual attribute of all graphical objects created by the first user and the second visual attribute as a visual attribute of all graphical objects created by the second user (Coplen, Figs. 4 and 5 with ¶0034-¶0037 – identification of users and their associated patterns/colors are shown in view 400 and in presence indicators 522, 526. See also view indicator in Fig. 2).

Regarding claim 4, Coplen discloses the elements of claim 1 above, and further discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of the method of claim 1 (Coplen, ¶0070, ¶0082 – processor executing instructions stored in hardware memory).

Claim(s) 5-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu.

Regarding claim 5, Yu discloses a method to gather graphical objects, the method comprising: receiving input effective to select an attribute and to specify an attribute value of graphical objects to gather into a container (Yu, Figs. 3A-3B with ¶0064-¶0077, ¶0124-¶0126 – users create notes with metadata tags. Notes are shown on the whiteboard interface);
generating the container; and gathering graphical objects that include the attribute value for the attribute into the container (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085 – notes are arranged under a corresponding category label based on the metadata tags).

Regarding claim 6, Yu discloses the elements of claim 5 above, and further discloses wherein gathering graphical objects that include the attribute value for the attribute into the container includes one of: gathering, from a collaboration space, all graphical objects that include the attribute value for the attribute into the container; gathering, from a selected set of graphical objects within the collaboration space, all graphical objects that include the attribute value for the attribute into the container; or gathering, from a predefined area or region within the collaboration space, all graphical objects that include the attribute value for the attribute into the container (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085 – whiteboard notes are arranged under a corresponding category label based on the metadata tags).

Regarding claim 7, Yu discloses the elements of claim 5 above, and further discloses receiving input effective to make duplicates of the graphical objects in the collaboration space before gathering graphical objects into the container, wherein gathering graphical objects that include the attribute value into the container comprises gathering the duplicates of the graphical objects in the collaboration space that include the attribute value for the attribute into the container (Yu, ¶0090 – additional instances of the notes are created for sorting. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input).

Regarding claim 8, Yu discloses the elements of claim 5 above, and further discloses receiving input effective to make shadow copies of the graphical objects in the collaboration space before gathering graphical objects into the container, wherein gathering graphical objects that include the attribute value into the container comprises gathering the shadow copies of the graphical objects in the collaboration space that include the attribute value for the attribute into the container (Yu, ¶0090 – additional instances of the notes are created for sorting. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input).

Regarding claim 9, Yu discloses the elements of claim 5, and further discloses receiving input effective to select a second attribute and to specify a second attribute value of graphical objects to include in the container, wherein gathering graphical objects that include the attribute value for the attribute into the container comprises gathering into the container graphical objects that include both the attribute value for the attribute and the second attribute value for the second attribute. (Yu, ¶0073 – multiple attributes specified for the arrangement. For example, “cats” and “red ink” as filters. Alternatively, “animals” and “feathers” as filters).

Regarding claim 10, Yu discloses the elements of claim 5 above, and further discloses wherein the attribute includes author, shape, color, reaction, reactor, vote, tag, or keyword (Yu, ¶0054, ¶0062, ¶0085 – author, color, tag, keyword).

Regarding claim 11, Yu discloses the elements of claim 5 above, and further discloses receiving input effective to select and tag one of the graphical objects with a tag (Yu, Figs. 3A-3B with ¶0064-¶0077, ¶0125 – users create notes with metadata tags).

Regarding claim 13, Yu discloses the elements of claim 5 above, and further discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of the method of claim 5 (Yu, ¶0029, ¶0038-¶0040 – processor executing instructions stored in hardware memory).

Regarding claim 14, Yu discloses a method to sort graphical objects, the method comprising: receiving input effective to select an attribute to sort graphical objects on in a collaboration space (Yu, Figs. 3A-3B with ¶0064-¶0077, ¶0125 – users create notes with metadata tags. Notes are shown on the whiteboard interface. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input);
identifying unique attribute values of the attribute across the graphical objects; generating multiple containers to sort the graphical objects into, including one container for each of the unique attribute values; and sorting the graphical objects into the containers, including sorting the graphical objects that include any given one of the unique attribute values for the attribute into the corresponding container (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085 – notes are arranged under a corresponding category label based on the metadata tags. Multiple categories shown).

Regarding claim 15, Yu discloses the elements of claim 14 above, and further discloses wherein sorting the graphical objects into the containers includes one of: sorting, from a collaboration space, all graphical objects that have any of the unique attribute values for the attribute into the corresponding containers; sorting, from a selected set of graphical objects within the collaboration space, all graphical objects that have any of the unique attribute values for the attribute into the corresponding containers; or sorting, from a predefined area or region with the collaboration space, all graphical objects that have any of the unique attribute values for the attribute into the corresponding containers (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085 – whiteboard notes are arranged under a corresponding category label based on the metadata tags. Figs. 3A-3B with ¶0064-¶0077, ¶0125 – users create notes with metadata tags. Notes are shown on the whiteboard interface. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input).

Regarding claim 16, Yu discloses the elements of claim 14 above, and further discloses receiving input effective to make duplicates of the graphical objects in the collaboration space before sorting the graphical objects into the containers, wherein sorting graphical objects into the containers comprises sorting the duplicates into the containers (Yu, ¶0090 – additional instances of the notes are created for sorting. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input).

Regarding claim 17, Yu discloses the elements of claim 14 above, and further discloses receiving input effective to make shadow copies of the graphical objects in the collaboration space before sorting the graphical objects into the containers, wherein sorting graphical objects into the containers comprises sorting the shadow copies into the containers (Yu, ¶0090 – additional instances of the notes are created for sorting. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input).

Regarding claim 18, Yu discloses the elements of claim 14 above, and further discloses wherein: the unique attribute values of the attribute include a first attribute value and a second attribute value; generating multiple containers includes generating a first container for the first attribute value and a second container for the second attribute value; and sorting the graphical objects into the containers includes sorting graphical objects that have the first attribute value for the attribute into the first container and sorting graphical objects that have the second attribute value for the attribute into the second container (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085 – notes are arranged under a corresponding category label based on the metadata tags. Multiple categories shown).

Regarding claim 19, Yu discloses the elements of claim 14 above, and further discloses wherein the attribute includes author, shape, color, reaction, reactor, vote, tag, or keyword (Yu, ¶0054, ¶0062, ¶0085 – author, color, tag, keyword).

Regarding claim 20, Yu discloses the limitations of claim 14 above, and further discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of the method of claim 14 (Yu, ¶0029, ¶0038-¶0040 – processor executing instructions stored in hardware memory).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coplen in view of Carleton.

Regarding claim 3, Coplen discloses the elements of claim 1 above, and further discloses applying the different visual attributes to mouse 
However, Coplen appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Carleton discloses a collaborative interface (Carleton, Abstract), including
applying the different visual attributes to mouse pointers of the different users to visually identify the user of each mouse pointer such that a mouse pointer of the first user has the first visual attribute and a mouse pointer of the second user has the second visual attribute (Carleton, Fig. 3 with 4:61-5:4 – mouse cursors have colors or labels that correspond to their owners).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mouse interaction color identification of Coplen to include mouse pointer based on the teachings of Carleton. The motivation for doing so would have been assist users in identifying the location of focus of other users (Carleton, 4:51-5:4), and to improve immersion in the collaborative environment.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Takaike.

Regarding claim 12, Yu discloses the elements of claim 5 above, and further discloses receiving input effective to tag multiple graphical objects in the collaboration space in sequence via keyboard input 
However, Coplen appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Takaike discloses keyboard input to an interface (Takaike, Abstract), including
effective to input to multiple graphical objects in the interface in sequence via keyboard input only (Takaike, Abstract and Figs. 5, 6, and 9 with 13:35-14:48 – keyboard can be used to navigate between on screen objects to change the keyboard input focus).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the keyboard input of Yu to include enabling keyboard navigation between input focus based on the teachings of Takaike. The motivation for doing so would have been to enable the user to quickly switch input focus without having to use a separate input device (Takaike, 1:48-2:2).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Latulipe et al. (US Patent Application Publication 2013/0145269) – coloring user inputs by author in a collaborative interface.
Vagell et al. (US Patent Application Publication 2015/0052427) – coloring user inputs by author in a collaborative interface.
DeGrazia (US Patent Application Publication 2009/0217177) – identifying user mouse pointers and coloring user inputs by author in a collaborative interface. 
Windbrake et al. (US Patent Application Publication 2014/0210734) – gathering and sorting whiteboard objects into containers according to attributes. 
Azmoon (US Patent Application Publication 2016/0189077) – gathering and sorting whiteboard objects into containers according to attributes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175